Title: From George Washington to the United States Senate and House of Representatives, 5 April 1790
From: Washington, George
To: United States Senate and House of Representatives



United States [New York] April 5th 1790.
Gentlemen of the Senate and House of Representatives,

I have directed my private Secretary to lay before you Copies of three Acts of the Legislature of the State of New York, which have been transmitted to me by the Governor thereof. viz.




“An Act declaring it to be the duty of the Sheriffs of the several Counties within this State to receive, and safe keep such prisoners as shall be committed under the authority of the United States.”



“An Act for vesting in the United States of America the Light-House and Lands thereunto belonging to Sandy Hook.”


and
“An Act ratifying certain Articles in addition to and amendment of the Constitution of the United States of America, proposed by Congress.”


A copy of a letter, accompanying said Acts, from the Governor of the State of New York to the President of the United States, will, at the same time, be laid before you—and the originals deposited in the office of the Secretary of State.

Go: Washington

